VMOITED STATES DISTRICT COURT
Case 3:21-cv-00709-LCJEXA THERE LITeHeE Hed 04/21/21 Page 1 of 4
EDWARD LABRVAN

ainntt
vs.

Gase No-

3,2 |v 709-L0-EMT
CON PLANT

1. Edward L.Bositin, negroes mare aiiHo, DEFWIAGOL , provbitute sek
Lastiiortion inne 5 5450 East Milton Road Milton, FL 3a583 -

Moth $.Lach , secretory ,Floci Ja Department of Corrections 5
Unknown, Assistant Secretory Foe Wealbh Seatues

Sluve, under svokus of an Iwnote mental health gartent walustity rene oy Soma Rea
3 defendamtds) RingLeaders of Racketeer Tn Pence Compt Drgomiuarions place oF employwvent av Hlortho Deportrend af Correcttuns aAkFol South Collneun
SAceedl Talbohassee B9INQ-950b -

3. Twis misuse of poolic oF Re

2 dishonoring Fledda Depastmenk of Corrections Suprenyetuthenity Pues ound Weglaiton An un losButly outhonnina a<
sash tion norvbesigneed to assenble operakton, adminstrakion of Mental Health, Seuiles Inodeguake +o Vve-cone and teskrrentk of i "3 adivisiun,
amental disunder, dcamninedion actton is brugne porwant to she Civil Rights Wed oF Ak os amvended . buctsdton ig speattanady Peres wn this
Coutt by 43 0.5.6. 81988 - Eaguitabic amd oper celde® sought under 0.9. Const ACHobkeW, secon Sos and Fra const. Arex aseckon 45(3),
U.The acts complained of jn dhis sult concenved |
& + Ring Leaders enganed

in eysremnltc sngpina course oF tonduct with meaninafel intentions to de Froud vey fraudobenk prekennes,
Oem, TeCesing Menton

\ Vealth Treks athe hor pital fevel furmy mental deorbers T am ikoused ot unbesdgnabed das blvtion ml hare

b. Ring Leaders distegarding application of Bake ond Federal Lows and regdakionsuyures inmate Tesulting From Proubobent provctdues in ceforing te

Conduct investiogkien of the corrupt ileal operations ax FLonda Deporievenk Correcriuns, stbdivi stony Sambo Rosa sons Tastee

Tevake sutbecing Som tented disorder. eereeh Anevere ,

c-Ring, Leabus ‘ey tongjorn PerALiakTAS, canons’ brake For excessive gevevences writhen againth evekt tnplo joes Dumentorves vst .

9. Rang Lesdecs Lompiuncly in Deldoerabe indiffecence to hovte elk Tomoke Hemel Btalth Partenrs wivintn Phe Sossbiction
Correction Lea iviien Une nasistant secertony For health coutees dil not dearynnie menktawed instiivtion doh

5. Defendant's conducts Siscriminakeny with cespecs to the following ©

Funbesnrated Somotvora,
& rT hove wental Disorders svbokoninaly Dmepauining oy power te aRQgenses ”

Tam wnlustily confined in Votlied , scoured oulfqvarters mand depcive Dee pruedyg felbe ty Connuatudion unl Fenty
C. Mycace “black rebigee*

6-Lamare Chord Borluin nenioe iamase mil: Has Mentoh Henle Parient, prestitte. sex slave states clai against befendoms), Ringlanders who estoblithves,
Rocterter Tn Pvenced Corrupt Or gantciktPns, Ure tae orine symb tures within bye sub hvisinn, Sonia Rosa c.L., oa, “Froiky Prenkal Weulth Mrouibee”
tind Pre ~ Conupt Setar hy Enterpeise” associ alred waderthe Ging Leaders money, mi suping de mreatroned insihutton, : ”~
Sxntebdting Inmate rental heals folienks «Corti: purpe oFeulting under the tele dividends clains steked under Pla. Const. Ariel steavon 5 ob
wwmake mental Weelih pakionts hone Wwe Cokk se ossenble oF bestanskts mental WeolVh Yeeokment FacthWer, Phe unlasRa hous, an
Aho hone apptiad sectous mental d'sor8 27 ok Sunt. Rois CT, was ond sll is executed Ih uiolabton of + odes, subsection 34-U54 Adie)
Specificiathy, Bastin cd aiming thot the Bing Leaders planin the of commission by Vong parte upping Enmore Bas Win Hentod Veale, ae -
holding palient holding pokient hostages beginning dure 11,3090 , to as presen A frost 1, B01 Ring Leaders did Venous Tek,
Meplect to Insure muental health parents assembled ot besdynared instiwtians ond hospitals. The misuse of obrse of power based an
roa e reer ny @chnikes in vivlabion ef 0,5. Conse. Arte Wi. section ln Thus, Me Bos tin, ciulng Sowerei any of PCOChivon of TN caren:
oF Corrections Supteme Ryker! ty Rwies ~Temose SosWn 9. Mental Mealen Pabent suf tering, Foom Post - Tromaakic SI BeMy biroder
“DT ihove prucess numecvus ef acioemces Anke Ins hy hon pectaiai DAG do MY StHous Need of core and akmend® "
clinical i abewieus. °
3. My reason For ingiokn Sent Complaint he cust Siscrimingk x -
istvel vo degeve me wP adeqsoie Yreednnent and tore aaa Tem oageatak whe public geod onk onder, end the Securing
ATE cee is nok gronted JC WM be creporably dented

Waly secured Yay Pre nl Reg Rr OF 1864, as oomented
WO. WHEREFORE, Plaintitf prays ryar’

No invest gation nor

VaSnapgy ny oFime

& The Cours oppuink Vespl Cantal ouesuank do the Comal ther of 19418. 5.0.8
b The Cour Qront svc reliet as om oy he app Poprinxe, including inne.

rPUMOES sco tS wrtomntS Fees.

Edoord Lisi
Somer RasaGd,

. BESO Cust Hh ton

re . Hilton WL 997

| FILED USDC FLN

LND PN
APR 21 PL PMaIO1
Case 3:21-cv-00709-LC1 BM Fe arenas thier drememag4/21/21 Page 2 of 4

NORTHERN DISTRICT COURT
E.BASKIN
EDWARD Prvaint FF
vs.

Cause No. :
White, Maye. ghiair, Lieutenant. D- Clausen sSECQ EAN, -> N-Dumeds , Seageaat + yB.Givens

Seago’ PROVIDED TG

: . ? SANTA ROSA C.I.O

Temeinsoba, Sergeant -7 Bonzinge Property and Laundcy Office. , M Rontique s0F Reve.) Gibson, N

OFT cet 4 K.Beuum OF cet. T-Troner alice, d.Bosburn ,OFRccr., J. shelton Ofte, > H.Mtender, dices
Defendant(s)

APR 19 2021
COMPLAINT
1. Edward. Bastin o Lame Hentad Wealth Patient,

FOR MAILING BY
prosmivie ,sexslave cepibe Captive in tentol teolth Teealment Facibhy oF Ba50 Cast ilten,
Road, Aiton, Flwci da 30583 , Santa flosn Cottection Ensthiwhan .
3~ Defendant{s), members of Racketeer Tati venced Coccupt Crgomizedion ,phoce of employment ot Sumdo Resa Correction Lnsttwtion
fermen, S350 East Milton Road Hilbon , Fictida 38535
B.This healeh and comfort disctiminaton ucton is brought
specificiaty confceced on this Court by 44U-S.c,
Avihocity Rules in sechion 33-38. 00008) ,

sven ty the, Civil Rights Rox of 1964, as ceeaded -dueisdichen 1s que
4. The 04s Complaimed of in this suit Gencetn

S199 Equitable and other cehePoovgne under Depactments of Coc ce ction Suptene

O. Foslyte to treat me as @ natural pecson wm alumun mune, ino pobks Facibsly T own dented essential atte e shue’s te wearoniy feeb,
b. Befendant(s) Mristreading me browse T on under the Stutug of ce ceiving CAISISSTABIUCE
Patient, umlowFelly, Formed cain the Svsisbiotion of De puctment of Ooerectiong,
ond by Genera \ Vers Shovid be mews odeitred 40 Une Store Mental Weolsh Hospital
Slave.

C.Eack detendoatls) hes and svitl

WON GAME os oO Enmale Mente’ Wealth
+ Sublbdwision, Somtoe, Mose GL. Vaneex

a -
Y dor oh ey y
5 the be Rendandisd teMing abrontnge cP orestitole, sex >
is mocllag mewhen Pedeh defenderrt|s) ro provide me autores athtetic shoes »
8. Surbycoted +o Former visible reyery oF sucllinglegs and Feet being Compel to wall bate Pocted inn pyblic Facility .
S. Defendant's conduct is disceiwinatooy witvect pect to he Feowng >
+E om o Tomute Mental tHeuleh Wealth fulient 2 ond 1S Nobweacing vbenafrcorion card in accemunck With Depa titans Ces, percebanes.,
andinsjtukion policy becaute defendants) ard and aber Ineurng E was nor probed a Gard be wuscepresent ne as & innadt on Hee cretedy
ub Florida, Pepucterentol Ce cechio feo We, prytpones of Further alouse and covelly.
b-Xiam uniawtully house OMne StOAUE Of ceceiving CRISIS STARYIZATION CARE tn Che INSHIULOR Rot designated os a State Mental
Wosprtal. . .
6. Lam depeived of communication to inform my fom ily of she engorry dbvse undccvelay,
6. I nmare Eduued Baskin,
detendoows) OFS cecs

prostitute, seu Slave in the Flo cide Depociment of Corrections , states Claims against, eakonstigy
~in-Charcge , and svbordinates of te Security Theat Gcrovp ymemleves of Ure-coume, Sybitont saa, »
“¢e o¢tupt Sete, ty Entetprise ) acule scot WERTING COMmasen idecdT Fy ing Colucs Whacksh.ods’, diflervent From the orginal Depacterent
Cofrectrion Low Enhercement officers WEEN thre Sueishiction, clotes Stakd undecFla.Const Arts *Sebhon 9 | Pupsusk of
Moppiness sand Sofery vegubontions of Pepactment of Cocbection Svbsectivn 33~ 903. o0a{ea) jWECONSE 1A IS Oto Ant then Corumiivudin,
tote abmmishroah on, Wind <IsUBI INSpEction of inmate person specifi cially alleges the meghict 49 provide poustin toy sem slate cochvoteed
OMe shoes ond ‘deorniG cation cacd execured Mnolation of subsection Bd-G0d LOAD) Oh. , Cave of Liwedes . Sprcities
Bastin Cloiming that above mentioned deFerdounls) wore ond is SHI Wweing informed of temergeney ingucy ob extreme swell cay
legs Wwe bo Cordiovascular disease -In cetalation ty prestiite »5ek slone , orior written AMtvances, Lacident ne nett
ond Comptoints,mentioned defendant's aidinthe planaing ond commission of 4 Meronolly NOT POOUTB Ng Drm te ehh :
avhlee Shoes, svbyeoting hm deton horilated walling bawefooted onthe Concecte vside secured ces Quaiters Avis, present-day %
On Horch 93,3001, suffering From pry sical medions medical inyucy uf exdreme Swelling indoor legs amd Feek, amdis NOV provitel
PowreP ombebic shoes 15 clbust ond covelty. On the Following dates and Himes »Enmare Hentol Hepdth Poriear, Edward Basten ben!
Coch mentioned defendanng) to Non hy reir supervisoe to provide Bastin »Preshhre, Tek Stave rearlaion aYLetic sheos and
Went cohen tatd in actotdance with Depockment cv bes 5 9-10 ~BW91, ok WEEIBMA12 550M +3743 PM ORE: cer MWeWWrendec
TOME may only pore of Gooss Steup ip Mop. evidenced cecended video suivedWunce 7 3-VID1, oAS!
O48 VT PH OP cee 5 Gibson 553 WYR"BOAN 4 OF WON OPE CUE 9. StEMON 677 9-15-BOUL at 10200 -

DE PA, SaVoe Clausen, °
3-16-3091, AE NSAN , Offices HH. Bordique sind oe 195 95h — HSPN,

7 3~-10~a0a1,
10739 AH. Lieutenomaal.

OF SN AH Sat Reboniels .» ot W:42M. Ofer Renu oy 3-

3-33 +003) he IAN

Vair..
Major wate ory 3-11-30 , ASV OR, OF bee HK. Bossa . ” 3-19 act >
19~-O08\, ok WHOA, Of oer T Tracer r1) F-BO93A SOOT TRAY, ySq Lien seie
2Oqh B-Givens 4, We 11:30AM 1:45 during tray prep, Property ond Laundry Of Cer in O deemiter vRMnrince MAK °
deFondomefs mnteccected with TesMis HEU SH NAS 9SOX Stay Ok CUrain Sivctune stout “BIH «locared ak S80, Cast-tiHon Pood
En Yee Conky and Store atoresaad , members fhe “Curr Stour: Ratecpene) mole Stet wean, Bendy
acted under codec Stake Lew atin shear Feom wisuel wspeetion of Tacit. gersor, hal has te odh
aPextreme suming ond notre Coryor NU ident cobion cod. Be
CORD ) Seomnerte. SN allen abornhoae c& and cladata hig
TL Foruacted Leici dent Offenses R

ibe! Common denkitay
eM n compe bloat Ag WE SEX Sane, Ae, 8

cdocs
eThOes on hin feet on .
hans ty Pe peteglioa of Pee tae, 5c

Shoes nS eed Spee eat
ain Sheets con | : a
. PRE UP INMOTES 92 18 ingured.
cook ond Supon MRdantk tp he Santa Rost. Sherm? on Moock 4,034 amemser
Earerprise’.wisrepresonted Yobre the, mall collection represantamves onddibumactully rae
Merged Becvrutts ond Legaitant.
8. The ndemnishation aW. Crtwenuts ,weaden ., Rees:

ofhoving grievances heard ond conmideced.
9. Mateus on fer sntioting present complaint becouse mecinets of he Steunty teat Gimp jaf Proce
beFondan{ss is; guise onions dASCHe nodrng Sewmerte,
DACA VS CAREVDUTED., ond have no (dennilycation Cond wh:

owed cone AAAS

otahe't otoupt Securtty
Mspese Bastian outgoing
LECT Resi stoi rk Weber oF Heated Healt and Opecubiong at poor ding me Wt Uppecionily

he Crom the. sah re, mya yorbo > "Couept Seen m My Genes gre *
Ments.\ Veal Parent. fromthe essentinl normed pei vole prarited aMMeht chees,

hie weobency Ae bcinyertions te Phe publi, eund. BADAIC poo . 7"
W-LE ceweF is wer gcanted -T wiWibe ircepacmtihy denied cighhs secwced by Me Cail Pagiws fee of 4 Josarronde),
WW VIHEREP ROH, Oratatt prays >

O- The Court appoint egal Cownst\ pursuant ee ae Criminal Justice Wor i$u.5.c, Stoel.
The Couns yeonk suctehief asm be, BE KOP wk, weluing

Wgsmotive orders j damages VOOSAS odromals Gees,
— Ldacand $3 usr
FILED USDC FLND PN
APRZL‘21p B00

Leta sly
“WAVER Rosa CaF. Annee
FAR Bas alte Poth
Asan FUR eR
EDWARD LEE BASKINSE RE cv-00709-LC- EMT

S$ anra Rosa Correction ash uhion Aang
5 950 EAST MILTON RD
Mi CYON FE 33533-7414

Document 1 Filed 04/21/21 Page 3 of 4

MAILED FROM A STATE

yas US POSTAGESS PITNEY BOWES
CORRECTIGNAL INSTITUTION

6 OE. BI SE
FF
a

4 eee

zp 225% § 002.60°

ES 0000368416 APR 20. 2021

 
  
 

a

 

U.S. DisrRicr COURT
Pensacola Division
1GO North Patatvs Stree}

PENSACOLA, FL 39995 ~S6s8-

legal Maal

 

hl nM [hh al ‘el Ml flit

|
|
;
Case 3:21-cv-00709-LC-EMT Document1 Filed 04/21/21 Page 4 of 4

~

APR 19 20°F
ING BY

FOR

 
